Case 1:20-cv-04691-MKV Document 20 Filed 08/06/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOLAS GOUREAU and STEPHANIE
MENKIN, individually and derivatively on
behalf of GOOBERRY CORP., a New York
corporation,

Plaintiffs,
v.

MARCUS LEMONIS, an individual, ML
RETAIL, LLC, a Delaware limited liability
company, and MARCUS LEMONIS, LLC, a
Delaware limited liability company,

Defendants,
and
GOOBERRY CORP., a New York
corporation,

Nominal Defendant.

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern
and Eastern Districts of New York, I, Gerard P. Fox, request admission, pro hac vice, before the
Honorable Mary Kay Vyskocil, to represent Nicolas Goureau and Stephanie Menkin, individually

and derivatively on behalf of Gooberry Corp., a New York corporation, plaintiffs in the above-

referenced case.

Civil Action No. 1:20-cv-04691

MOTION FOR ADMISSION TO
PRACTICE, PRO HAC VICE
Case 1:20-cv-04691-MKV Document 20 Filed 08/06/20 Page 2 of 2

I am in good standing of the bars of the states of the District of Columbia, Maryland,
and California and there are no pending disciplinary proceedings against me in any state or federal
court. I have never been convicted of a felony. I have never been censured, suspended, disbarred
or denied admission or readmission by any court. I have attached the affidavit pursuant to Local

Rule 1.3.

I have submitted the filing fee of $200.00 with this motion for pro hac vice

admission.

Dated: % / 3 /20

 
 

Los Angeles, California

Gerard P. Fox, Esq.

Gerard Fox Law

1880 Century Park E #1410
Los Angeles, CA 90067
Tel: (310) 441-0500
gfox@gerardfoxlaw.com
